
	
		II
		112th CONGRESS
		1st Session
		S. 111
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require new
		  voting systems to provide a voter-verified permanent record, to develop better
		  accessible voting machines for individuals with disabilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voting Integrity and Verification Act
			 of 2011.
		2.Promoting
			 accuracy, integrity, and security through preservation of a voter-verified
			 permanent paper record
			(a)In
			 generalSection 301 of the Help America Vote Act of 2002 (42
			 U.S.C. 15481) is amended—
				(1)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
				(2)by inserting
			 after subsection (a) the following:
					
						(b)Additional
				requirements for voting systems purchased after 2012In addition
				to the requirements of subsection (a), each voting system purchased after
				December 31, 2012, and used in an election for Federal office shall meet the
				following requirements:
							(1)Individual
				permanent paper recordThe voting system shall produce an
				individual permanent paper record for each ballot that is cast.
							(2)Verification
								(A)In
				generalIn lieu of the requirements of subsection (a)(1), the
				voting system shall—
									(i)permit the voter
				to verify the accuracy of the voter's ballot (in a private and independent
				manner), by allowing the voter to review an individual paper version of the
				voter’s ballot before the voter’s ballot is cast and counted;
									(ii)provide the
				voter with the opportunity (in a private and independent manner) to change the
				ballot and correct any error discovered on the individual paper version of the
				voter’s ballot before the ballot is cast and counted (including the opportunity
				to correct the error through the issuance of a replacement ballot if the voter
				was otherwise unable to change the ballot or correct any error); and
									(iii)(I)preserve the individual
				paper version of the voter’s ballot, after the voter has certified that the
				same accurately reflects the voter’s intent, as the individual permanent paper
				record; and
										(II)preserve such individual permanent paper
				record in accordance with the provisions of paragraph (3)(B); and
										(iv)meet the
				requirement of subparagraphs (A)(iii) and (C) of subsection (a)(1).
									(B)Readability
				requirements for machine-marked or printed paper ballotsAll
				voter verified paper ballots marked or printed through the use of a marking or
				printing device shall be clearly readable by the naked eye and by a scanner or
				other device equipped for voters with disabilities so that a voter is able to
				verify the accuracy of such ballots via both visual and non-visual
				means.
								(3)Manual audit
				capacityIn lieu of the requirements of subsection
				(a)(2)(B):
								(A)In
				generalEach individual paper record produced under paragraph (1)
				shall be suitable for a manual audit equivalent or superior to that of a paper
				ballot voting system.
								(B)PreservationThe
				voting system shall preserve each individual permanent paper record—
									(i)within the
				polling place in the manner in which all other paper ballots are preserved
				within such polling place; or
									(ii)in the absence
				of such manner or method, in a manner which is consistent with the manner
				employed by the jurisdiction for preserving paper ballots in general.
									(C)Consistency
				with other recordsAll electronic records produced by any voting
				system shall be consistent with the individual permanent paper records produced
				by such voting system. In the event of any inconsistencies or irregularities
				between any electronic records and the individual permanent paper records, the
				individual permanent paper records shall be the true and correct record of the
				votes cast.
								(D)Use as official
				recordsThe individual permanent paper records shall be used as
				the official records for purposes of any recount or audit conducted with
				respect to any election for Federal office in which the voting system is
				used.
								(4)Accessibility
				for individuals with disabilitiesThe voting system shall—
								(A)meet the
				requirement of subsection (a)(3)(A) through the use of at least one voting
				system that is fully accessible for individuals with disabilities at each
				polling place; and
								(B)meet the requirements of subsection
				(a)(3)(A) and paragraph (2)(A) by using a system that—
									(i)allows the voter to privately and
				independently verify the content of the permanent paper ballot through the
				conversion of the human readable content of the vote selections into accessible
				form;
									(ii)ensures that the entire process of ballot
				verification and vote casting is equipped for individuals with disabilities;
				and
									(iii)does not preclude the supplementary use of
				Braille or tactile
				ballots.
									.
				3.Award program
			 for development of accessible voting systems
			(a)DefinitionsIn this section:
				(1)InstituteThe
			 term Institute means the National Institute of Standards and
			 Technology.
				(2)DirectorThe
			 term Director means the Director of the Institute.
				(3)Voting
			 systemThe term voting system has the meaning given
			 such term by section 301(b) of the Help America Vote Act of 2002 (42 U.S.C.
			 15481(b)).
				(b)Establishment
			 of program
				(1)In
			 generalThe Director shall establish a program to competitively
			 award cash prizes to eligible persons that advance the research, development,
			 demonstration, and application of voting systems which are specifically
			 designed to enhance accessibility and provide independence for persons with
			 disabilities during the voting process.
				(2)Advertising and
			 solicitation of competitors
					(A)AdvertisingThe
			 Director shall widely advertise prize competitions to encourage broad
			 participation, including participation by individuals, universities, and large
			 and small businesses.
					(B)Announcement
			 through Federal register noticeThe Director shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include the subject of the competition, the duration of the competition,
			 the eligibility requirements for participation in the competition, the process
			 for participants to register for the competition, the amount of the prize, and
			 the criteria for awarding the prize.
					(3)Administration
			 of competitionsThe Director shall enter into an agreement with a
			 private, nonprofit entity for the administration of the prize
			 competitions.
				(c)Prize
			 competitions
				(1)In
			 generalThe program established under paragraph (1) shall consist
			 of competitions for the development of technology designed for persons with the
			 following classifications of disabilities:
					(A)Hearing.
					(B)Visual.
					(C)Manual, tactile,
			 and mobility.
					(D)A combination of
			 the disabilities described in subparagraphs (A), (B), and (C).
					(2)Cash
			 prizes
					(A)In
			 generalPrizes shall be awarded by the judges appointed under
			 paragraph (4) based on the criteria under paragraph (3).
					(B)Authority to
			 not award prizeIf the judges determine that no registered
			 participants meets the objective performance criteria established pursuant to
			 paragraph (3), no prize shall be awarded.
					(C)Limitation on
			 amount and number of prizesNo more than 2 prizes may be awarded
			 for any competition and the amount of any prize shall not exceed
			 $1,000,000.
					(3)Criteria
					(A)In
			 generalThe Director shall develop criteria for awarding prizes
			 under this section such that prizes are based on the functionality and
			 usability of a prototype accessible voting machine.
					(B)RequirementsThe
			 criteria developed under subparagraph (A) shall—
						(i)take into account
			 the challenges voters with disabilities face during the voting process,
			 including—
							(I)the need of
			 voters with manual disabilities to be able to use prosthetics and personal
			 assistive devices during the voting process without electromagnetic
			 interference;
							(II)the challenges
			 facing voters with visual impairments and the best means to accommodate those
			 voters, including, the need for voters to manually adjust font size (to account
			 for persons with poor vision and tunnel vision), color content, and contrast
			 for electronic voting machines;
							(III)the need of
			 voters to use various voter system interfaces such as synchronized audio output
			 that allows the voter to adjust the rate of speech, the audiofrequency, and
			 volume of the audio interface and which provides that such setting shall reset
			 to a standard default for each voter;
							(IV)the need of
			 voters to simultaneously use a tactile interface that permits the voter to
			 rewind, repeat, pause, and skip any audio cues, presentations, and ballot
			 measures;
							(V)the need of
			 voters who rely on mobility aids, such as wheelchairs, to adjust the height of
			 a voting system and to be able to see any visual cues or prompts from a seated
			 position; and
							(VI)the need of
			 voters with cognitive disabilities including using visual and audio cues
			 simultaneously;
							(ii)require that any
			 prototype accessible voting machine entered into the prize competition allows
			 voters with disabilities to independently verify the accuracy of the ballot
			 cast on the voting system; and
						(iii)be designed
			 to—
							(I)stimulate
			 innovation in the development and design of accessible voting systems in a way
			 that Federal procurement standards cannot;
							(II)help overcome
			 traditional obstacles in the design of accessible voting systems;
							(III)educate,
			 inspire, and motivate the public to participate in the process of developing
			 and designing accessible voting systems; and
							(IV)enhance the
			 accessibility and independence of the voting process.
							(C)Consultation
			 with other entitiesIn establishing the criteria under
			 subparagraph (A), the Director shall consult—
						(i)with various
			 disability rights groups with special knowledge concerning the challenges
			 facing persons with disabilities in each of the classifications in
			 subparagraphs (A), (B), and (C) of paragraph (1);
						(ii)with other
			 Federal agencies, including—
							(I)the Election
			 Assistance Commission; and
							(II)the National
			 Science and Technology Council; and
							(iii)with private
			 organizations, including professional societies and industry
			 associations.
						(4)Judges
					(A)In
			 generalFor each prize competition the Director shall appoint a
			 panel of qualified judges. Such panel shall include individuals from outside
			 the Institute and from the private sector.
					(B)DisqualificationA
			 judge may not—
						(i)have personal or
			 financial interests in, or be an employee, officer, director, or agent of, any
			 entity that is participating in the prize competition; or
						(ii)have a familial
			 or financial relationship with an individual who is participating in the prize
			 competition.
						(d)EligibilityA person is eligible to win a prize under
			 this section if—
				(1)(A)in the case of a
			 corporation, such person is incorporated and maintains a primary place of
			 business the United States; and
					(B)in the case of an individual or
			 partnership, such individual, or each such individual in the partnership, is a
			 citizen of the United States or an alien lawfully admitted for permanent
			 residence in the United States;
					(2)such person is
			 not an employee or entity of the United States or an laboratory accredited
			 under section 231 of the Help America Vote Act of 2002 (42 U.S.C. 15371);
			 and
				(3)such person
			 registers for the competition by submitting an application containing such
			 information as the Director may require.
				(e)Trade
			 secretsThe Director shall,
			 to the extent possible, protect any trade secrets or proprietary information
			 related to any submission for a competition under this section.
			(f)TerminationNo
			 prizes shall be awarded under this section for competitions announced after
			 September 30, 2013.
			(g)Authorization
			 of appropriations
				(1)In
			 general
					(A)AwardsThere
			 are authorized to be appropriated to the Director $2,000,000 for each of the
			 fiscal years 2011, 2012, and 2013 for the purpose of awarding prizes in
			 competitions pursuant to this section.
					(B)AdministrationIn
			 addition to the amounts authorized in subparagraph (A), there are authorized to
			 be appropriated to the Director $1,000,000 for each of fiscal years 2011, 2012,
			 and 2013 for the administrative costs of carrying out this section.
					(2)Carryover of
			 fundsFunds appropriated for prize awards under this section
			 shall remain available until expended, and may be transferred, reprogrammed, or
			 expended for other purposes only after the expiration of 10 fiscal years after
			 the fiscal year for which the funds were originally appropriated.
				
